Citation Nr: 1116081	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  10-10 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from April 1949 to June 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied the benefit sought on appeal.  The appellant submitted a notice of disagreement with this determination in May 2009, and timely perfected his appeal in March 2010.

Upon reviewing the claims file, in January 2011, the Board referred this matter to the Veterans Health Administration (VHA) for an advisory opinion.  The advisory opinion has been obtained and has been associated with the claims file.  It is noted that the appellant, along with his representative, have not been given the opportunity to provide additional comments with respect to the favorable VHA opinion.  However, given the Board's favorable determination below, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the competent evidence of record supports a finding that the prescription medications taken by the appellant for the treatment of his service-connected psychiatric disorder caused or aggravated the currently diagnosed erectile dysfunction.





CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the appellant's erectile dysfunction is secondary to or the result of his service-connected generalized anxiety disorder.  38 U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the service member's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the AOJ has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant given the favorable nature of the Board's decision with regard to the issue of service connection for erectile dysfunction.  See Bernard, supra.

II.  The Merits of the Claim

The appellant contends that he currently suffers from erectile dysfunction as a result of his service-connected generalized anxiety disorder.  Upon reviewing the evidence of record, the Board finds that the preponderance of the evidence supports the appellant's claim.

Relevant Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for disability, which is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2010).  Secondary service connection may also be established for a disorder, which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995).  

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Analysis

Initially, the Board notes that the appellant has focused his claim solely upon the question of whether his currently diagnosed erectile dysfunction is the result of his service-connected generalized anxiety disorder.  As such, the Board will not address the question of direct service connection.

Review of the appellant's VA claims file reveals that he has a current diagnosis of erectile dysfunction.  See VA Genitourinary Examination Report, November 20, 2008.  Further, the record reflects that the appellant has been long service-connected for generalized anxiety disorder (previously evaluated as a chronic anxiety neurosis).  This is the sole service-connected disability.  Accordingly, the appellant has satisfied elements (1) and (2) under Wallin, supra.

Turning to crucial Wallin element (3), nexus, the Board notes that over the years, the appellant has been prescribed medication, including Diazepam, Dioxpen, Imipramine, and Sertraline for the treatment of the psychiatric disorder.  Beginning in 1980, the appellant complained of erectile dysfunction.  The appellant has asserted that this condition resulted from the use of medication prescribed to treat his service-connected psychiatric disability.  

The appellant has submitted information from the internet indicating that certain antidepressants and anti-anxiety drugs may cause erectile dysfunction.  These articles are not probative evidence as they do not specifically relate to the appellant's particular case and in particular do not contain any analysis regarding the effect of his specific medications.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, the United States Court of Appeals for Veterans Claims (Court) has held that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding that a medical opinion that stated "may" also implied "may not" and was therefore speculative); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The record contains multiple VA examination reports.  The first opinion did not provide a probative opinion.  The rationale provided indicated that the relevant medical literature noted that common causes of erectile dysfunction include heart disease, clogged blood vessels, high blood pressure, diabetes, obesity, treatments for prostate cancer, and hormonal discords such as low testosterone (hypogonadism).  Based upon the appellant's multiple non-service connected medical conditions, the examiner indicated that it would be speculative to opine that the appellant's erectile dysfunction was caused by or aggravated by the medication that he has taken for the service-connected generalized anxiety disorder.

In the second VA opinion, the same physician provided additional comments.  More specifically, the examiner hypothesized that the appellant's erectile dysfunction was most likely caused by his hypogonadism, which was purportedly evidenced by a low serum testosterone level.  Nevertheless, the Board notes that while the appellant has been recently diagnosed with hypogonadism, he has complained of and suffered from erectile dysfunction for nearly thirty years.  Moreover, the opinion did not address the etiology of his hypogonadism, to include whether it resulted from or was aggravated by the medications that the appellant takes for his service-connected generalized anxiety disorder.

Based on this lack of clarity, in January 2011, the Board referred the claim to VHA for the purpose of obtaining additional medical evidence with respect to the appellant's claim.  A VA urologist reviewed the appellant's complete claims file and provided the following opinion:

The underlying cause of erectile dysfunction/ impotence is often multifactorial, and the relative contribution of any given factor may vary over the course of time.  Given the historic origination of the patient's claim of erectile dysfunction in relation to the pertinent associated diagnoses, I have come to the following conclusions:

It is my opinion that it is more likely than not that the prescription medications taken for the service-connected psychiatric disability caused or aggravated the Veteran's erectile dysfunction.

The psychotropic drugs that the patient was taking can and do cause erectile dysfunction in some patients.  This patient complained of erectile dysfunction in the 1970's during his treatment for anxiety, but well before treatment for prostate cancer, or diagnosis of diabetes or hypertension.  His underlying psychiatric condition (a service-connected condition) may also have been a factor in his erectile dysfunction, since anxiety states themselves are associated with impotence.  

In this instance, there are two VA medical opinions.  With respect to the two-part opinion provided by the VA examiner, the examiner did not discuss the appellant's complaints and assertions that he suffered from erectile dysfunction since the 1970s.  The examiner merely attributed the long complained-of disability to hypogonadism, which was only recently diagnosed.  She did not discuss the possibility that the condition was related to the medications the appellant has taken for many years for his anxiety disorder and instead indicted that she would not speculate on the appellant's assertions.  Contrary to the VA examiner is the opinion obtained via the Board's VHA request for information.  The VHA examiner specifically concluded that the appellant's erectile dysfunction was caused by or the result of his service-connected psychiatric disorder and the medications taken for the treatment of the condition.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Accordingly, the Board attaches more probative value to the VHA opinion as it is well reasoned, detailed, consistent with the other evidence of record, and included access to the VA claims file.  

The evidence in this case is approximately balanced regarding the question of whether the appellant's currently diagnosed erectile dysfunction is the result of medications taken for his service-connected generalized anxiety disorder.  Therefore, the benefit-of-the-doubt will be conferred in his favor and his claim for service connection is granted, subject to the controlling laws and regulations, which govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010); see also Gilbert, supra.


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected generalized anxiety disorder, is granted.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


